Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-4, 7, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,490,601 (Hain).
	With respect to claims 1 and 20, Hain discloses a residential living unit (kitchen), comprising: a ceiling, a floor and upright walls delimiting a space, some of the space beneath the ceiling being an overhead storage area (at 16); a rear upright wall (24, Fig.2) of the upright walls delimiting the space defining a rear boundary of the overhead storage area; an overhead storage unit (14), comprising: a pivot arm (hinge flap of 30 connected to rack 14) extending from a first end to a second end, the first end pivotably mounted to a pivot remaining stationary within the residential living unit, and the pivot arm (30) pivotable about a pivot axis defined by the pivot; and a storage container (42) having interconnected walls defining a storage container interior, one of the interconnected walls being a first wall (bottom wall of recess 42, Fig.3), the storage container (42) mounted to the second end of the pivot arm (via 26) and pivotable with the pivot arm to be raised and lowered between a stored position (Fig.1) and an accessible position (Fig.2), in the stored position, the storage container is disposed within the overhead storage area (Fig.2) and the first wall is upright (Fig.2); the storage container (42) positioned at a first distance from the rear upright wall (Fig.2), and in the accessible position (Fig.4), the storage container is disposed below the overhead storage area and the first wall provides access to the storage container interior, the storage container (42) positioned at a second distance from the rear upright wall (24) greater than the first distance (Fig.4).  
With respect to claim 17, Hain discloses a method of storing items in an overhead storage area (at 12, Fig.3) delimited by a ceiling, a floor and upright walls (kitchen), a rear upright wall (24, Fig.2) of the upright walls defining a rear boundary of the overhead storage area, comprising loading the items in a storage container (42) mounted to an arm (30) while the storage container (42) is beneath the overhead storage area and positioned at a distance from the rear upright wall (Fig.4) corresponding to an accessible position of the storage container, a wall (bottom of recess 42) of the storage container being horizontal and providing access to an interior of the storage container (Fig.3); and pivoting the arm (30) and the storage container (42) about an immobile pivot axis upwardly  (Fig.2) and into the overhead storage area to change an orientation of the storage container, the wall of the storage container becoming upright and blocking access to the interior of the storage container (Fig.2), the storage container (42) positioned at a distance from the rear upright wall corresponding to a stored position of the storage container (Fig.2), the distance from the rear upright wall (24) corresponding to the stored position (Fig.2) being less than the distance from the rear upright wall (24) corresponding to the accessible position (Fig.4).
With respect to claims 2 and 18, Hain shows a lower structure (other hinge flap of 30 fixed to 16, at 32) disposed in the space beneath the overhead storage area, the storage container disposed in front of the lower structure in the accessible position (Fig.4).
With respect to claim 3, Hain shows the pivot (shaft of 30) fixedly mounted to the lower structure (fixed flap of 30 at 32, Fig.3).
With respect to claim 4, Hain shows wherein the pivot (30) is disposed immediately adjacent to one of the upright walls (24/16) delimiting the space.
With respect to claim 5, Hain shows wherein the storage container is above and aligned with the lower structure in the stored position (Fig.2).
With respect to claim 7, Hain shows wherein the pivot arm (flap of hinge 30 connected to 14) has a length defined between the first and second ends, the length being greater than a distance between a front surface of the lower structure (front surface at 32, Fig.4) and the wall (16) against which the lower structure is positioned (Fig.4).
3.	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,985,344 B2 (Larson).
With respect to claim 20, Larson shows an overhead storage unit, comprising: an overhead storage area  (between 41a, 41b, Fig.2) delimited by a ceiling, a floor, upright walls (warehouse/store), a rear upright wall (13, Fig.2) of the upright walls defining a rear boundary of the overhead storage area; a pivot arm (18a/18b, Fig.7 of arms 14a and 14b) extending from a first end to a second end, the first end pivotably mountable to an immobile pivot (15, Fig.2) and the pivot arm pivotable about a pivot axis defined by the pivot; and a storage container (container formed by plate 31, and 18a and 18b of arms 14a and 14b, Fig.7, Fig.9, Fig.2) having interconnected walls defining a storage container interior, one of the interconnected walls being a first wall (31, Fig.2), the storage container mounted to the second end of the pivot arm (18a/18b) and pivotable with the pivot arm to be raised and lowered between a stored position (Fig.10) and an accessible position (Fig.2/Fig.7); in the stored position, the storage container is disposed within the overhead storage area and the first wall is upright (Fig.10), the storage container positioned at a first distance from the rear upright wall; and in the accessible position (Fig.7, Fig.9), the storage container is disposed below the overhead storage area and the first wall (31) provides access to the storage container interior, the storage container positioned at a second distance from the rear upright wall  (13, Fig.7, Fig.9) greater than the first distance.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 8, 9, 17, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,985,344 B2 (Larson) in further view of US Patent 3,490,601 (Hain).
With respect to claim 1, Larson discloses a living unit (warehouse/store), comprising: a ceiling, a floor and upright walls delimiting a space, some of the space beneath the ceiling being an overhead storage area (between 41a and 41b, Fig.2); a rear upright wall (13) of the upright walls delimiting the space defining a rear boundary of the overhead storage area; an overhead storage unit (31, and 18a and 18b of arms 14a and 14b, Fig.7, Fig.9), comprising: a pivot arm (18a and 18b of arms 14a, 14b, Fig.7) extending from a first end to a second end, the first end pivotably mounted to a pivot (15, Fig.2) remaining stationary within the living unit, and the pivot arm (arm 18a/18b of 14a/14b) pivotable about a pivot axis defined by the pivot; and a storage container (formed of 18a, 31, 18b, Fig.2, Fig.7) having interconnected walls defining a storage container interior, one of the interconnected walls being a first wall (31, Fig.2), the storage container mounted to the second end of the pivot arm (at 14a, Fig.2) and pivotable with the pivot arm to be raised and lowered between a stored position (Fig.4) and an accessible position (Fig.2), in the stored position, the storage container is disposed within the overhead storage area (between 41a and 41b) and the first wall is upright (Fig.4, Fig.10); the storage container positioned at a first distance from the rear upright wall (Fig.4, Fig.10), and in the accessible position (Fig.2), the storage container is disposed below the overhead storage area and the first wall provides access to the storage container interior, the storage container (at 31) positioned at a second distance from the rear upright wall (13, Fig.2) greater than the first distance (Fig.4).  Larson discloses the storage unit is used in a warehouse not in a residential area. Hain teaches a storage unit used in a residential living unit. It would have been obvious to one having ordinary skill in the art to use the storage unit of Larson in a residential living unit, such as taught by Hain, in order to organize items on the wall for easy access and save up floor space.
With respect to claim 17, Larson doesn’t show loading items in the storage container while the storage container is beneath the overhead storage area. Hain shows loading up items in the storage container (14) while the storage container is beneath the overhead storage area. It would have been obvious to one having ordinary skill in the art to modify the storage container of Larson, so that items can be storage in the container, such as shown by Hain, in order to provide additional storage space for tools and the alike without taking floor space.
With respect to claims 2 and 18, the combination (Larson) shows a lower structure (12) disposed in the space beneath the overhead storage area, the storage container disposed in front of the lower structure in the accessible position (Fig.2).
With respect to claim 3, the combination (Larson) shows the pivot (15) fixedly mounted to the lower structure (12, Fig.2).
With respect to claim 4, the combination (Larson) shows wherein the pivot (15) is disposed immediately adjacent to one of the upright walls (13) delimiting the space (Fig.2).
With respect to claim 5, the combination shows (Larson) wherein the storage container is above and aligned with the lower structure (12) in the stored position (Fig.4).
With respect to claim 8, the combination (Larson) shows wherein a gap is defined between the lower structure (12) and the storage container (31, 18a and 18b of arms 14a and 14b) upon the storage container being in the stored position (Fig.10), the gap being sized to allow the storage container to clear the lower structure when pivoting from the stored position to the accessible position (Fig.11).
With respect to claim 9, the combination doesn’t teach the size of the pivot. However it would have been obvious to one having ordinary skill in the art to make the height of the pivot measured from the floor less than six feet, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further it has been held that where only the difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device would not be patentably distinct form the prior art device.
With respect to claim 23, the combination shows (Larson) wherein upon the storage container being in the stored position (Fig.10), the pivot arm (18a/18b, Fig.10) is upright and the pivot (15) is spaced apart from the storage container (Fig.10) and beneath the storage container by a distance being at least part of a length of the pivot arm (18a/18b) defined between the first and second ends.  
With respect to claim 24, the combination shows (Larson) wherein the pivot arm (18a/18b) has a body, the body near the second end of the pivot arm partially delimiting a storage container (at 31, Fig.9, Fig.12) interior of the storage container.
6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,985,344 B2 (Larson) in view of US Patent 3,490,601 (Hain) in further view of US Patent 5,758,782 (Rupert).
	With respect to claim 6, the combination shows (Larson) alternatively a lower structure (21, Fig.14) beneath the overhead storage area and the storage container disposed in front of the lower structure in the accessible position (Fig.14). The combination doesn’t show the lower structure has one or more doors. 
Dufrancetel shows wherein the lower structure (2) has one or more doors (slidable doors at the front of the cabinet 1, Fig.1) that fully open into the space, the storage container (3) disposed in front of the lower structure (2) in the accessible position (Fig.1) and spaced in front of the lower structure a distance greater than a corresponding dimension of the doors (thickness of the doors) of the lower structure (2) when fully opened.  It would have been obvious to one having ordinary skill in the art to include one or more doors to the lower structure of modified Larson, such as shown by Dufrancetel, in order to conceal the items in the cabinet 21.
7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,985,344 B2 (Larson) in view of US Patent 3,490,601 (Hain) in further view of US 2007/0294953 A1 (Guillen).
With respect to claim 13, the combination doesn’t show the storage container extends between an entire distance between opposed walls of the living unit. Guillen shows a storage container (56, Fig.2) that extends the entire distance between opposed walls (34 and 42) of the living unit. It would have been obvious to lengthen the storage container of modified Larson, such that it is the entire distance between opposed walls of a living unit, as taught by Guillen, in order to provide more space to store items.
8.	Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,490,601 (Hain) alone.
With respect to claim 9, Hain doesn’t teach the size of the pivot. However it would have been obvious to one having ordinary skill in the art to make the height of the pivot measured from the floor less than six feet, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further it has been held that where only the difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device would not be patentably distinct form the prior art device.
With respect to claim 14, Hain shows wherein the interconnected walls of the storage container include a back wall (back wall of recess 42) perpendicularly interconnected with the first wall (bottom wall), the back wall being upright in the accessible position (Fig.4) and being substantially horizontal (Fig.2, at 42) in the stored position. With respect to claim 14, Hain doesn’t explicitly teach the back wall having a height in the accessible position being greater than a height of the first wall in the stored position. It would have been obvious to one having ordinary skill in the art to make the height of the back wall greater in the accessible position than the height of the first wall in the stored position, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further it has been held that where only the difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device would not be patentably distinct form the prior art device. the back wall having a height in the accessible position being greater than a height of the first wall in the stored position.  
9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,985,344 B2 (Larson) in view of US Patent 3,490,601 (Hain) in further view of DE4223048 A1 (DE ‘048).
With respect to claim 15, the combination doesn’t show a backwall and a barrier wall. DE ‘048 shows the storage container has a barrier wall (front wall when tilted) extending perpendicularly from a free end of the first wall (bottom wall when container is tilted) into the storage container interior, the back (at 4, Fig.2) and barrier wall (front wall) having an upright orientation in the accessible position (Fig.2), a height of the barrier wall being less than half of a height of the back wall in the accessible position (Fig.2).  It would have been obvious to one having ordinary skill in the art to include a barrier wall and a backwall to the storage container of modified Larson, as taught by DE ‘048, in order to protect items in the container from falling off the first wall when in the accessible position.
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,985,344 B2 (Larson) in view of US Patent 3,490,601 (Hain) in further view of US 380,490 (Jewell).
	With respect to claim 16, modified Larson doesn’t show an overhead structure. Jewell shows an overhead structure (closed box B in figure 1) positioned in proximity to the ceiling and having an upright visible wall (front door at B), the overhead storage area (area inside cabinet A that accommodates the pivoted box B in figure 1) defined adjacent to the overhead structure beneath the ceiling, wherein in the stored position, the storage container (box B) is disposed within the overhead storage area adjacent to the overhead structure (Fig.2), the first wall (at b, Fig.2) is upright and continuous with the upright visible wall (B of the other box B) of the overhead structure, and the first wall visually conforms with the upright visible wall. It would have been obvious to one having ordinary skill in the art to put an adjacent container to the storage unit of modified Larson, such as shown by Jewell, in order to provide additional overhead storage space for the user.
11.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,985,344 B2 (Larson) in view of US Patent 3,490,601 (Hain)
in further view of US 2010/0108627 (Lupinacci).
	 With respect to claim 21, the combination doesn’t show one of the walls has a door. Lupinacci shows wherein one of the walls has a door (24, Fig.1) providing access to the space of the residential living unit, the storage container (12/14, Fig.1) is disposed above the door in the stored position (Fig.1).  It would have been obvious to one having ordinary skill in the art to position the storage container of modified Larson above a door, such as shown by Lupinacci, in order to use a folding container for storage and that free up floor space in garages of residential unit.
	With respect to claim 22, the combination shows (Lupinacci) wherein, the storage container (14, Fig.3) is disposed between an upper portion and a bottom portion of the door in the accessible position (Fig.3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637